Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 7/6/2021 is acknowledged.  The traversal is on the ground(s) that the prior art of Chiffey does not teach the special technical features.  This is not found persuasive because the differences of Chiffey and the special technical feature that the applicant relies upon suggest a special technical feature different than the shared features of the claimed product and process. For example, Applicant argues that the Chiffey does not teach at least the features of the number of layers, the proper active material composition, catalytic dispersion, and synergic catalytic effect, but none of these features are required in claimed 1. Therefore, the arguments do not overcome the restriction. Moreover, claim 1 (the special technical feature) is rejected below over Hoke US 2010/0183490.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the feature “to hole walls of which the coating and the active components are separately applied from inside to outside” is indefinite because it is grammatically insufficient for interpretation.
In claim 4, the phrase “the inner diameter of the reactor” lacks antecedent basis in the claims.
In claim 5, the phrase “the inner hole” lacks antecedent basis in the claims.
Claims 7-8 and 13, are indefinite because they recite the phrase “preferably includes”, which is indefinite as to whether the preferable feature is required by the claim.
Also in claim 8, the phrase “comprises Zn-Al, Cu-Zn-Al” is indefinite as to whether the claim requires a Zn-Al and Cu-Zn-Al or one of Zn-Al and Cu-Zn-Al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoke US 2010/0183490.
Regarding claims 1-3, Hoke teaches a monolithic catalyst comprising a carrier, a coating, and active components, said carrier being a honeycomb ceramic, to hole walls of which the coating and the active components are separately applied from inside to outside, characterized in that the holes of the honeycomb ceramic are divided into an upper segment and a lower segment in the longitudinal direction (Fig. 1, Fig. 3D); wherein the length of the lower segment is from about 1/4 to about 4/5 of the total length of the catalyst (Fig.3D, Paragraph [0076]), and the upper segment and the lower segment respectively carry different active components (Paragraph [0064]). Hoke does not expressly teach that the catalyst is used for CO2 hydrogenation. However, the catalyst is suitable for such use.
Regarding claim 4, the honeycomb ceramic is a cylindrical cordierite (Paragraph [0061]) having a cross-sectional diameter and a length, and the ratio of the length of the honeycomb ceramic to the cross- sectional diameter thereof is from about 1.5 to about 6:1 (Fig. 1).
Regarding claim 5, the honeycomb may have square or circular inner cells in an amount of about 60 to about 600 cells per square inch (Paragraph [0061]), which overlaps the cell dimensions recited in claim 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, the length of the lower segment is from about 1/2 to about 3/4 of the total length of the monolithic catalyst (Paragraph [0076]).
Regarding claim 7, the coating may include gamma alumina (Paragraph [0064]).

Regarding claim 13, the catalyst is suitable for use with a single reactor (Abstract).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art appears to not teach or suggest the features of claims 9-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES A FIORITO/Primary Examiner, Art Unit 1731